IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


KANDICE DINGEY,

             Appellant,

 v.                                                     Case No. 5D16-3326

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed February 10, 2017

3.850 Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Kandice Dingey, Quincy, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Chance,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Appellant appeals the order summarily denying her motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. In the motion, she alleged two

grounds of ineffective assistance of counsel. The trial court properly addressed claim

one but did not address the second claim. The second claim alleges that Appellant’s
attorney was ineffective for failing to move to suppress her confession based on the

argument that she was too intoxicated to waive her constitutional rights properly.

       We affirm as to claim one. Because the trial court failed to address claim two, we

reverse that part of the order summarily denying that claim and remand this case for

attachment of the record that refutes the claim or for an evidentiary hearing.


       AFFIRMED in part; REVERSED in part; REMANDED.


SAWAYA, BERGER, and WALLIS, JJ., concur.




                                            2